
	

113 HR 2570 IH: Valley View Ferry Preservation Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		1st Session
		H. R. 2570
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Barr introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To exempt the vessel John Craig from
		  certain requirements when operating on a portion of the Kentucky River, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Valley View Ferry Preservation Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The Valley View Ferry is the oldest
			 continuously operated ferry west of the Appalachian Mountains and the third
			 oldest in the United States.
			(2)The vessel utilized by the Valley View
			 Ferry, the vessel John Craig, does not have steering
			 capabilities; instead, it is attached to 2 overhead, 7/8
			 inch diameter cables that guide the vessel to each side of the river.
			(3)The crossing distance for the Valley View
			 Ferry is approximately 500 feet.
			(4)The Valley View Ferry is located on the
			 Kentucky River between the cities of Lexington, Nicholasville, and Richmond in
			 Central Kentucky.
			(5)The John Craig is a 24-ton
			 vessel that is 60 feet long and 14 feet wide.
			(6)The Valley View Ferry does not carry
			 vehicles with combustible materials.
			(7)The Valley View Ferry is a toll-free
			 ferry.
			(8)Federal regulations changed in 2006, which
			 established a new requirement that the Valley View Ferry comply with all Coast
			 Guard inspection and licensing regulations.
			(9)The new licensing regulations for operators
			 of the vessel John Craig threaten to close the historic
			 ferry.
			(10)While the Coast Guard should maintain
			 safety inspection authority with respect to the Valley View Ferry, licensing
			 authority should reside with the Commonwealth of Kentucky.
			3.Valley View
			 Ferry
			(a)In
			 generalNotwithstanding any
			 other provision of law, the vessel John Craig (United States
			 official number D1110613), if operating on the covered portion of the Kentucky
			 River, shall be exempt from the requirement under section 8902 of title 46,
			 United States Code, that the vessel be operated by an individual licensed by
			 the Secretary.
			(b)Effective
			 date
				(1)In
			 generalThe exemption under
			 subsection (a) shall take effect on the date on which the Secretary determines
			 that a licensing requirement under Kentucky State law has been established that
			 applies to the vessel John Craig.
				(2)Continued
			 effectThe exemption under subsection (a), upon taking effect as
			 the result of a State law under paragraph (1), shall remain in effect for the
			 period during which such State law is in effect.
				(c)DefinitionsIn this section, the following definitions
			 apply:
				(1)Covered portion
			 of the Kentucky RiverThe term covered portion of the
			 Kentucky River means the portion of the Kentucky River, Kentucky,
			 located at approximately mile point 158, in Pool Number 9, between Lock and Dam
			 Number 9 and Lock and Dam Number 10.
				(2)SecretaryThe
			 term Secretary has the meaning given that term in section 2101 of
			 title 46, United States Code.
				
